Citation Nr: 1646612	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  14-19 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus (DMII), including as secondary to service-connected gouty arthritis.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to a disability rating in excess of 40 percent for gouty arthritis of the right great toe, left foot, and right knee.

5.  Entitlement to a disability rating in excess of 10 percent for left foot hallux valgus, status-post bunionectomy. 

6.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.

7.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance for the Veteran's spouse, M. B.

REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1992 and from December 1999 to January 2008.  He additionally had Army National Guard service from May 1995 to May 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2013 and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2016, the Veteran requested that a Board hearing scheduled for that same month be cancelled.  See 38 C.F.R. § 20.704(e) (2016).

In a February 2016 rating decision, the Agency of Original Jurisdiction (AOJ) indicated that it was granting service connection for gouty arthritis of the left foot and right knee and, including the already service-connected gouty arthritis of the right great toe, was continuing a 40 percent disability rating for the gout disability.  The Board notes, however, that in statements, including a statement received in October 2015, the Veteran appeared to indicate that he was seeking service connection for non-gouty arthritis.  Thus, the issues of entitlement to service connection for non-gouty arthritis of the left foot and right knee, as secondary to gouty arthritis, are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for DMII, entitlement to a higher disability rating for gouty arthritis, and entitlement to SMC based on the need for regular aid and attendance for the Veteran's spouse are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In statements received in September 2016, prior to the promulgation of a decision in this appeal, the Veteran's representative indicated that he was withdrawing the issues of entitlement to service connection for a heart disability and entitlement to a TDIU.  

2.  The Veteran has low back degenerative osteoarthritis that is at least as likely as not the result of active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claims of entitlement to service connection for a heart disability and entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for entitlement to service connection for a back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by an authorized representative and must be in writing or on the record at a hearing on appeal.  Id.  

In September 2016 statements, prior to the promulgation of a final Board decision in this appeal, the Veteran's representative indicated that he wished to withdraw the appeal with respect to the issues of entitlement to service connection for a heart disability and entitlement to a TDIU.  As such, these issues are withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

"To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for certain chronic diseases, including arthritis, when such chronic disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a).  When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).  

The Veteran has a current back disability.  A September 2013 private treatment report noted a diagnosis of lumbar spondylosis (osteoarthritis).  Additionally, an August 2013 MRI report noted degenerative loss of disc signal and height and disc bulging at L3-4 and L4-5, with an osteophyte complex at L3-4.  

Review of the Veteran's service treatment records reveals that he sought treatment for low back pain following a motor vehicle accident, involving an 18-wheeler, in November 1985.  An April 1986 report indicated continuing soreness.  He additionally suffered an in-service back injury a result of falling on to his back in June 2003.  

The medical evidence shows that the Veteran has continually complained of low back pain in the years since his separation from service, including in November 2012.  He suffered another injury to his back as a result of a work related incident when he was lifting a heavy object in July 2013.  An April 2014 VA treatment report noted the Veteran's history of chronic low back pain.

In a statement received in October 2015, the Veteran credibly reported that he had dealt with back pain and back issues ever since his first back injury in a motor vehicle accident in service in 1985.  He is competent to report symptoms of chronic low back pain and the contemporary evidence shows that he has had consistent low back pain over the last several years.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Based on this competent and credible evidence, a continuity of back disability symptomatology has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331.

In a February 2016 opinion, a VA examiner opined that it was less likely than not that the current back disability was incurred in or caused by a claimed in-service injury.  The examiner concluded that the Veteran's injuries during service were acute and transient without persistent or recurrent sequelae.  The examiner did not, however, consider the Veteran's report of a continuity of back pain symptomatology since the first back injury, and the examiner did not have the benefit of examining the Veteran.  Thus, the examiner's opinion is of only limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the competent, credible evidence of record supports a nexus between the Veteran's low back osteoarthritis and his back injuries sustained during active service, at least to an equipoise standard.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the low back osteoarthritis is related to his active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claims of entitlement to service connection for a heart disability and entitlement to a TDIU are dismissed.

Service connection for a back disability is granted.


REMAND

In May 2014, the Veteran provided authorization for VA to obtain private records pertaining to treatment for gout from Virginia Orthopaedic and Spine Specialists.  It does not appear that these records were requested.  38 C.F.R. § 3.159(c) (2016).  

Examination reports of record appear to indicate differing degrees of severity for the Veteran's service-connected gout.  For instance, an unsigned April 2015 report showed that the Veteran's gout resulted in weight loss and anemia that impaired his health.  A March 2013 VA contracted examination indicated that he had weight loss that impaired his health, but no anemia, and a May 2015 report indicated that he had weight loss due to gout, but that it did not impair his health.  Examination reports dated prior and since did not provide this indication.  Clarification via a new VA examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Additionally, the record reveals that the Veteran applied for VA vocational rehabilitation benefits.  Any vocational rehabilitation folder created for the Veteran should be obtained on remand. 

The record indicates that the Veteran has been diagnosed with DMII.  He has provided medical literature in support of his contention that his diabetes developed as secondary to his service-connected gout.  He has not, however, been afforded a VA examination for DMII.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran submitted a June 2014 private examination report for housebound status or permanent need for regular aid and attendance in support of his claim for SMC based on the need for regular aid and attendance for his wife, M. B.  While the report notes many of M. B.'s limitations, it does not clearly indicate that she is in need of regular aid and attendance.  VA examination is required.  See id.

Finally, following issuance of the September 2014 rating decision that denied entitlement to a higher disability rating for the Veteran's hallux valgus disability, he submitted a timely notice of disagreement with respect to the denial of that claim in February 2015.  Before the Board can consider that claim on appeal, however, it is required to remand it for issuance of a statement of the case.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's vocational rehabilitation folder with his claims file.

2.  After obtaining authorization from the Veteran, obtain his private treatment records from Virginia Orthopaedic and Spine Specialists any from any other identified private provider for whom records have not already been associated with the claims file. 

3.  Then, schedule the Veteran for a new VA examination for gout.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted. 

The examiner should evaluate and discuss the severity of all complications of gouty arthritis of the right great toe, the left foot, and the right knee, to include, but not limited to, any exacerbations, incapacitating episodes, weight loss and anemia resulting in severe impairment of health or severely incapacitating episodes, constitutional manifestations resulting in total incapacitation, or limitations in range of motion of the extremities involved.

The examiner is asked to reconcile, to the extent possible, findings in the March 2013, April 2015, and May 2015 examination reports with respect to whether the Veteran's gout resulted in weight loss and/or anemia that was productive of severe impairment of health.  To this end, the examiner should opine as to the effects of the Veteran's gout at the time of each examination.

The examiner should provide reasons for all opinions.

4.  Schedule the Veteran for a VA examination for diabetes.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should determine if the Veteran meets the criteria for a diagnosis of diabetes mellitus, type II.  

If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes is caused by service-connected gouty arthritis.  

If not, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diabetes has been aggravated (chronically made worse beyond its natural progression) by service-connected gouty arthritis.  

If aggravation is found, the examiner should attempt to establish a baseline level of severity of the diabetes prior to aggravation by the service-connected gouty arthritis.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence, including evidence provided by the Veteran with respect to diabetes developing secondary to gout.

5.  Schedule the Veteran's wife, M. B. for a VA aid and attendance/housebound examination.  The examiner should review the claims file, including this REMAND.

The examiner should answer the following:

A)  Is M. B. permanently bedridden due to service-connected disabilities? ("Bedridden" will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  Voluntarily taking oneself to bed or prescribed rest in bed by a physician for the greater or lesser part of the day to promote convalescence or cure will not suffice.)

B)  Is M. B. so helpless as to be in need of regular aid and attendance of another person, which includes, but is not limited to:

   1)  Inability to dress or undress herself;
   
2)  Inability to keep herself ordinarily clean and presentable;

3)  Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.  However, consideration should be given to any report that she is unable to put on braces on her lower extremities);

4)  Inability to feed herself through loss of coordination of the upper extremities or through extreme weakness;

5)  Inability to attend to the wants of nature;

6)  Incapacity, physical or mental, which requires care or assistance on a regular basis to protect herself from hazards or dangers incident to her daily environment.

The examiner should specifically address whether there is a factual need for regular aid and attendance.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence, including the June 2014 private examination report for housebound status or permanent need for regular aid and attendance.

6.  Issue a statement of the case with respect to the issue of entitlement to a higher disability rating for the hallux valgus disability.  The issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.

7.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


